         Case 1:21-mj-00427-ZMF Document 10 Filed 05/27/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                    :
                                            :
              v.                            :       Case No: 21-MJ-427-ZMF
                                            :
JONATHAN ACE SANDERS, SR.,                  :
                                            :
              Defendant.                    :

                                           ORDER

       Upon the Motion of the United States to Unseal the Redacted Statement of Facts in Support

of a Criminal Complaint relating to the above-referenced case, and for good cause shown,

       IT IS HEREBY ORDERED, that the redacted statement of facts in support of a criminal

complaint shall be unsealed;                                         Robin M.
                                                                     Meriweath
Date: May 27, 2021                                                   er
                                                    ___________________________________
                                                    JUDGE ROBIN M. MERIWEATHER
                                                    UNITED STATES MAGISTRATE JUDGE




                                                3
